Citation Nr: 1235929	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  09-27 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a compensable rating for residuals of right leg varicose vein stripping.

2.  Entitlement to service connection of a left leg disorder, including as secondary to service-connected residuals of right leg varicose vein stripping.

3.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to March 1982.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The Veteran appeared before the undersigned Acting Veterans Law Judge at a Travel Board hearing in March 2010.  The record contains a transcript of that hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The purpose of this remand is to obtain outstanding records and to schedule the Veteran for a VA examination to determine the severity of his service-connected right leg disorder and to opine if his left leg disorder is secondary to his service-connected right leg disorder and whether he is unemployable due to his service-connected disorders.

At the March 2010 Board hearing, the Veteran testified that his service-connected right leg disorder has worsened in the past year.  The Veteran's last VA examination to assess the severity of his right leg disorder was in November 2008. In light of the Veteran's allegations, current VA examination is necessary to assess the Veteran's current degree of impairment.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation); VAOPGCPREC 11-95 (April 7, 1995).

Additionally, the Veteran submitted a June 2010 "Explanation of Determination" from the Social Security Administration (SSA) finding that the Veteran met the medical requirements for disability benefits due to his leg disorders.  However, the remainder of the Veteran's SSA records has not been associated with the claims file.  VA normally has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits. Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, a remand is necessary to collect these records.  

Finally, because the Veteran's claim of entitlement to TDIU is based on his contention that his bilateral leg disorders prevent him from working, the Board finds that they are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183(1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, the claim for TDIU is remanded pending adjudication of the Veteran's other claims.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding the claim of entitlement to TDIU.

2.  Associate with the claims folder the Veteran's relevant treatment records at the Muskogee and Oklahoma City VA Medical Centers, as well as the Vinita Outpatient Clinic, since March 8, 2011.

3.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

4.  Upon completion of the above, afford the Veteran appropriate medical examination(s), to be conducted by appropriately qualified physician(s), who will respond to the inquiries below.  The contents of the claims folder must be made available for examiner review.  Following interview of the Veteran, review of the claims folder contents and examination, the examiner is requested to address the following:

      a) describe all characteristics of the residual right leg scar status post vein stripping, including whether the scar itself results in any motion loss and/or functional impairment of the right leg;
      
      b) describe whether the Veteran has any symptomatic manifestations of varicose veins in the right leg and, if so, describe all characteristic such as the extent of edema, aching and fatigue after prolonged standing or walking, use of elevation of the extremity or compression hosiery, stasis pigmentation, eczema, ulceration, etc.  The examiner is specifically requested to address the Veteran's report of right leg numbness from the knee down, and delineate whether any abnormal symptom or clinical finding of the right leg is a manifestation of service-connected residuals of service-connected right leg varicose vein stripping or nonservice-connected peripheral vascular disease (PVD); 

	c) provide opinion as to whether it is at least as likely as not that all residuals related to service-connected right leg varicose vein stripping has rendered the Veteran unable to obtain and maintain substantially gainful employment;

	d) identify all current disorders of the left leg and, for each abnormality, provide opinion as to whether it is at least as likely as not that such disability:

	i) was caused by service-connected residuals of varicose vein stripping; OR

	ii) has been aggravated beyond the normal progress of the disorder by service-connected residuals of varicose vein stripping.

If the examiner finds he or she cannot provide a requested finding without resort to pure speculation, he/she must provide a complete rationale for any such opinion.  He/she must indicate whether the inability to provide such an opinion is a result of such factors as: i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his or her part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.

5.  Thereafter, readjudicate the claims.  In so doing, the RO should specifically consider whether the criteria of 38 C.F.R. § 4.104, Diagnostic Code 7120 (Varicose veins) have any application in this case.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

